DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on July 12, 2021, claims 1, 6-11, and 16-28 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claims 1, 6, 7, 10-11, 20, 21, 23-25.
	Claims 2-5 and 12-15 had been previously canceled. 
	
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose an apparatus and/or process for (i) receiving, by at least one processor, travel route information for the vehicle determined by a global positioning system receiver …, (ii) identifying, by the at least one processor, a first stop in the travel route information corresponding to a location of the first fuel refill determined by the global position system receiver (iii) identifying, by the least one processor, a second stop in the travel route information corresponding to a location of the second fuel refill determined by the global positioning system (added remarks) and (iv) their critical roles with respect to the scope of the invention.  
 	The specification discloses (i) a processor configured to determine a fuel economy of the vehicle based on the distance travel between previous and current fuel refills and a determined amount of fuel used by the vehicle; wherein the amount of fuel used is based on the transaction amount for the current fuel refill of the vehicle and (ii) a global positioning system (GPS) configured to measure travel route (e.g., trip information) and stop(s) of a vehicle or user device (added remarks). Applicant may consider that the specification does not disclose the particular algorithms / formula or process for a GPS to determine a travel route information see specification (Pub. No.: 2021/0055147):  par. 25, 26, 28, 30-32, 39, 41). 
Applicant is kindly invited to provide concise specification support (e.g. page number and paragraph / lines) for the claim limitations or for any description or response to the above remarks.

Claims 6-10 are also rejected based on their dependency of the defected parent claims.
.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose an apparatus and/or process for (i) receiving, by at least one processor, travel route information for each of the plurality of first vehicle determined by a respective global positioning system receiver …, (ii) identifying, by the at least one processor, a first stop in the travel route information corresponding to a location of the first fuel refill determined by the global position system receiver … (iii) identifying, by the least one processor, a second stop in the travel route information corresponding to a location of the second fuel refill determined by the global positioning system …. (added remarks) and (iv) their critical roles with respect to the scope of the invention.  
 	The specification discloses (i) a processor configured to determine a fuel economy of the vehicle based on the distance travel between previous and current fuel refills and a determined amount of fuel used by the vehicle; wherein the amount of fuel used is based on the transaction amount for the current fuel refill of the vehicle and (ii) a global positioning system (GPS) configured to measure travel route (e.g., trip information) and stop(s) of a vehicle or user device (added remarks). Applicant may consider that the specification does not disclose the particular algorithms / formula or process for a GPS to determine a travel route information - see specification (Pub. No.: 2021/0055147):  par. 25, 26, 28, 30-32, 39, 41). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (i) receiving, by at least one processor, travel route information for the vehicle / each of the plurality of first vehicle determined by a global positioning system receiver / respective global positioning system receiver…, (ii) identifying, by the at least one processor, a first stop in the travel route information corresponding to a location of the first fuel refill determined by the global position system receiver … (iii) identifying, by the least one processor, a second stop in the travel route information corresponding to a location of the second fuel refill determined by the global positioning system … must be shown or the feature(s) canceled from the amended claim 1, 11 and 20 (added remarks).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Amended claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (i) identifying a first stop in the travel route information corresponding to a location of the first fuel refill, (ii) identifying a second stop in the travel route information corresponding to a location of the second fuel refill; (iii) determining a distance travelled by the vehicle between the first stop and the second stop based on the travel route information,  (iv) determining a cost of fuel per unit volume of fuel at the location of the fuel filling station of the second refill for the vehicle, (v) determining an amount of fuel used by the vehicle based on received fuel payment information (at second fuel refill) and the determined cost of fuel per unit volume (at second fuel refill); and (vi) determining fuel economy of the vehicle based on the distance travelled by the vehicle between the first and second stops and the determined amount of fuel used by the vehicle.

Step 1: Statutory category – Yes - The claim recites a method including at least one step.  

Step 2A Prong one evaluation: Judicial Exception – YES - Mental Process
The claim recites the limitations of identifying a first stop and a second stop in the travel route information corresponding to a location of the first fuel refill and second fuel refill respectively. These limitations, as drafted, are simple processes, that under the broadest reasonable interpretation, cover the performance of the limitation in the mind, but for the recitation of “by the least one processor” and “by the global position system receiver” – GPS receiver. That is, other than reciting of “by the global position system receiver,” nothing in the claim elements precludes these steps from practically being perform in the mind. For instance, but for the recitation of “by the least one processor” and “by the global position system receiver” language, the claim encompasses a person visually identifying the stop locations of the vehicle at first and second gas station (fuel refills). The mental processes could be implemented by visually observing and identifying a gas station X located at a particular region (e.g., Virginia State) and a gas station Y located at an another particular region (e.g., New Jersey State). The mere nominal recitation of by the least one processor and GPS receiver do not take the claim limitation out of the mental process grouping. Thus these steps recite mental processes.   

The claim recites the limitation of determining a distance travelled by the vehicle between the first stop and the second stop based on the travel route inform. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of this limitation in the mind but for the recitation of “by at least one processor” and “by a global positioning system receiver” – GPS receiver. That is, other than reciting of “by at least one processor” and “by global positioning system receiver,” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the recitation “by at least one processor” and “by global positioning system receiver” language, the claim encompasses a person viewing traveled data collected and forming simple judgment of how far the driven vehicle had traveled between the two gas stations location. The mental process could be implemented via viewing the vehicle’s odometer or obtain from historical observed distance between two local gas stations. The mere nominal recitation of by the at least one processor and by GPS receiver do not take the claim limitations out of the mental process grouping. Thus this step recite a mental process. 
The limitation of determining a cost of fuel per unit volume of fuel at the location of the fuel filling station of the second refill for the vehicle, other than reciting “by the least one processor,” encompasses mental observation / calculation of how much a gallon of fuel would cost.  For example, observing a fuel price of $3.00 per gallon at the pump. This limitation, as drafted, is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the least one processor.” Thus, this step recites a mental process.  
The limitation of determining the amount of fuel used by the vehicle based on received fuel payment information for the second fuel refill, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the at least processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the least one processor” language, the claim encompasses a person manually calculating the amount of fuel used by the vehicle based on received fuel payment information. For example, if a gallon of fuel costs $3.00 and the total charge since the last fueling operation is $15.00, then one can mentally determine that 5 gallons of fuel has been used. Thus, this step recites a mental process.   
Similarly, the limitation of determining fuel economy of the vehicle based on the received travel route information and the determined amount of fuel used by the vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, but for the “by the least one processor” language, “determining” in the context of this claim encompasses the user mentally calculating the fuel economy for vehicle (20 mpg) from observing that the traveled route between two fueling stations is 100 miles and it took 5 gallons for the refill.  Thus, this step recites a mental process.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A Prong two evaluation: Practical application - No
The claim recites additional steps of (i) receiving travel route information for the vehicle, (ii) receiving first fuel payment information for a first fuel refill of the vehicle, (iii) receiving second fuel payment information for a second fuel refill of the vehicle, (iv) transmitting the determined fuel economy of the vehicle to a second user through a network and causing to display the determined fuel economy.  The receiving travel route information and first and second fuel payment information steps are recited at high level of generality (i.e. as general means of receiving/gathering data for use in the determining steps).  This amounts to mere data gathering which is a form of insignificant extra-solution activity (MPEP 2106.05(g)). The transmitting step is also recited at high level of generality (i.e. as general means of transferring data from the identifying and determining steps).  This amounts to mere data transferring which is a form of insignificant extra-solution activity.  The causing to display step is also recited at high level of generality (i.e., as a general means of displaying the calculated MPG results), and amount to mere post solution display, which is a form of insignificant extra-solution activity.  
The claim recites the additional element of “by a global positioning system” (GPS) that determine a travel route information. According to the specification, the global positioning system is configured to measure travel route (e.g., trip information) and stop of vehicle or user device – the specification does not disclose any particular algorithms / formula or process for the GPS to determine a travel route information (see specification (Pub. No.: 2021/0055147):  par. 25, 26, 28, 30-32, 39, 41); therefore the measuring / determining process by a GPS receiver is recited at a high level of generality and merely automates the measuring / observing step, therefore acting as a generic computer to perform the abstract idea. The GPS is claimed generally and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designated to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the GPS).   
	The at least one processor and the network that facilitate the transmitting step are described by the specification as high level of generality. The generality recites processor merely describes how to generally “apply” the otherwise mental process using a generic or general-purpose processor. The generality described network facilitates ordinary extra-solution of data transmission.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exemption using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.   
	 
2B evaluation: Inventive concept - NO
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving and transmitting steps were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving, transmitting and causing to display steps are well-understood, routine, conventional activities are supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  

Amended claim 6 is rejected under 35 U.S.C. 101, in combination with the rejected claim 1 (see above), because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for associating, by the processor, the determined fuel economy of the vehicle with the information of vehicle type for the vehicle and a geographic location in which the vehicle is located measured through the global positioning system receiver (Step 1: Statutory category - Yes). 

The claim recites the limitation associating the determined fuel economy of the vehicle with the information of vehicle type for the vehicle and a geographic location in which the vehicle is located. The limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the at least one processor” and “global positioning system receiver.” That is, other than reciting of “by the at least one processor” and “global positioning system receiver,” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the recitation of “by the at least one processor” and “global positioning system receiver” language, the claim encompasses a person comparing / viewing an already determined fuel economy of the vehicle (see above rejected claim 1 – Step 2A prong one evaluation) with a region wherein the vehicle is located. The mental process could be implemented by observing the location of the vehicle within a region and comparing it with an already determined fuel economy. The nominal recitation of “by the at least one processor” and “global positioning system receiver” do not take the claim limitation out of the mental process group. Thus this step recite a mental process (Step 2A Prong one evaluation: Judicial Exception – YES - Mental Process). 

The claim recites additional step of receiving information of vehicle type for the vehicle.  The receiving information of vehicle type step is recited at high level of generality (i.e. as general means of receiving/gathering data for use in the determining steps).  This amounts to mere data gathering which is a form of insignificant extra-solution activity (MPEP 2106.05(g)). 
The claim recites the additional element of “through a global positioning system” (GPS) that performs the measuring step. The measured through a GPS is recited at a high level of generality and merely automates the measuring / observing step, therefore acting as a generic computer to perform the abstract idea. The GPS is claimed generally and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designated to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the GPS).   
	The at least one processor that facilitate the associating step is described by the specification as high level of generality. The generality recites processor merely describes how to generally “apply” the otherwise mental process using a generic or general-purpose processor.  Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exemption using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible (Step 2A Prong two evaluation: Practical application - No).   
 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the associating step was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor is anything other than possible generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving and associating steps are well-understood, routine, conventional activities. For these reasons, there is no inventive concept in the claim, and thus it is ineligible (2B evaluation: Inventive concept – NO).  

Amended claim 11 is also rejected under 35 U.S.C. 101 for similar reason as claim 1 – see above. The claim recited an additional element as compared to claim 1: a memory having processor-readable instruction stored therein and being executed by a processor. However, the memory is recited at a high level of generality, and merely is used as a means for storing data to be executed by a generic processor. This memory is a generic feature/element of a generic processor, and it is a form of insignificant extra-solution activity to store data. Therefore, the limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception; for these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Amended claim 16 is also rejected under 35 U.S.C. 101 for similar reason as claim 6 – see above.

Amended claim 20 is also rejected under 35 U.S.C. 101 for similar reason as claim 1. The claim recited broad processes for determining a fuel economy of a vehicle as compared to claim 1: (i) determining fuel economy for each of a first plurality of vehicles based on their respective received, identified and determined vehicle parameters (e.g., information of type of vehicle, travel route information determined by respective global positioning system receiver,  fuel payments information for first and second fuel refill, first and second stops on the travel road information for the fuel refill, distance travelled between first and second stops, cost of fuel per unit volume, amount of fuel used, fuel economy), (ii) extrapolating the determined fuel economy of the plurality of first vehicle and (iii) determining fuel economy of a particular vehicle based on the extrapolated fuel economy of plurality of first vehicles and similarity of vehicle type.  
Step 1: Statutory Category - YES -The claim recites a method including at least one step.
Step 2A prong one evaluation: Judicial Exception – YES - Mental Process
Under the broadest reason interpretation, the limitation (i) encompasses mental process / manual calculation to determine the fuel economy of two vehicles (e.g., plurality of vehicle) based on their parameters – similar analysis and remarks is implemented for each vehicle as cited on the rejection of claim 1 under 35 U.S.C. 101. For instance, but for the “by the at least one processor” language, “determining fuel economy for each of a first plurality of vehicles …” encompasses a user mentally calculating the fuel economy of a first and second vehicle (e.g., first ABC vehicles, model X and second ABC vehicle, model X), for instance, 20 mpg for each vehicles, from observing that the traveled route between two fueling stations is 100 miles and they took 5 gallons for the refill for both vehicles. Thus this step recites a mental step  

The limitation (ii), as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by the least one processor.” That is, other than reciting “by the least one processor,” nothing in the claim element preclude the step from practically being perform in the mind. For instance, the claim encompasses a person mentally / manually inferring / extrapolating determined fuel economy for a group vehicles based on vehicle type and/or characteristic – e.g., inferring determined fuel economy of  20 mpg for ABC vehicle, model X.  Thus, this step recites a mental process.    
The limitation (iii) encompasses mental process / manual calculation to determine the fuel economy of a particular vehicle.  For instance, but for the “by the processor” language, “determining fuel economy of a particular vehicle …” encompasses a user mentally determine the fuel economy of a particular vehicle (e.g., third ABC vehicle, model X) by comparing it with inferred / extrapolated fuel economy of first ABC vehicles, model X and second ABC vehicle, model X as being similar vehicle type as the particular vehicle (e.g., third ABC vehicle, model X). The mere nominal recitation of by the at least one processor does not take the claim limitations out of the mental process grouping; the limitations falls within the “Mental Process” grouping of abstract idea. Therefore, the claims recited an abstract idea.

Step 2A Prong two evaluation: Practical application - No
The claim recites additional steps of (i) receiving information of type of vehicle for a plurality of first vehicles, (ii) receiving travel route information for each of the plurality of first vehicle, (ii) receiving first fuel payment information for a first fuel refill of each of the plurality of first vehicles, (iii) receiving second fuel payment information for a second fuel refill of each of the plurality of first vehicles, (iv) receiving information of type of vehicle for a particular vehicle and (v) transmitting the determined fuel economy of the particular vehicle and its type of vehicle information to a second user device for display.
The receiving steps are recited at high level of generality (i.e. as general means of receiving/gathering data for use in the determining steps).  This amounts to mere data gathering which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
  The transmitting step is recited at a high level of generality (e.g., as general means of transferring data of the determined step); this amounts to mere data transferring which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The step of displaying the determined fuel economy of a vehicle and its type of vehicle information amounts to extra-solution activity of displaying a calculated result, which is a form of insignificant post-solution activity. The additional step and element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

2B evaluation: Inventive concept - NO
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B evaluation, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving and transmitting steps were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving, transmitting and causing to display steps are well-understood, routine, conventional activities are supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

For any amendment of the claims and/or responses to the above remarks/rejections to be filed, applicant(s) should provide clear and concise specification support and identify the specification page number and paragraph / lines wherein the examiner can find the specification support. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-11, 16-19, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (Pub No.: US 2016/0275632 A1) in view of Miljkovic et al. (Patent No.: US 9,423,269 B2) and further in view of Hofmann et al. ( Pub No.: US 2019/0120676 A1).

Regarding claims 1 and 11, Woo discloses an apparatus and method for processing vehicle information moving on a route to a destination via a service server comprising: 
a memory having processor-readable instructions stored therein (e.g., computer-readable medium / memory / storage device configured to store or deliver desired program code means in the form of computer-executable instructions, computer-readable instructions, or data structures) (see par. 36); and -4-Application No.: 16/548,933
Attorney Docket No.: 00212-0073-00000at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions (e.g., a processor configured to process commands stored in a memory or in a storage device) (see par. 51, 117-118), including functions for:
receiving, by at least one processor (e.g., terminal 100 / service server 200), travel route information for the vehicle through a global positing system receiver (e.g., GPS) including at least one of the vehicle or a first user device (e.g., the server 200 receives a vehicle moving distance from a terminal 100 calculated via a GPS; wherein the terminal 100 comprising the GPS) (see par. 97, 74, 43, 96, and Figures 1-3); 
Note: the specification discloses the term “travel route information” as a distance travel by a vehicle between two points, e.g., distance between previous and current fuel refills – see specification (Pub. US 20210055147 A1): par. 30.
receiving, by the at least one processor (e.g., the server 200), first fuel payment information for a first fuel refill of the vehicle (e.g., the server 200 receives a fuel payment information where the vehicle is refueled) (see par. 76, 62); 
identifying, by the at least one processor (e.g., the server 200), a first stop in the travel route information corresponding to a location of the first fuel refill determined by the global position system receiver (e.g., the server 200 receives position information of the gas station where the vehicle is refueled) (see par. 76, 62); 
However, Woo’s invention fail to specifically disclose (i) receiving second fuel payment information - including transaction amount - for a second fuel refill of the vehicle and (ii) -2-Application No.: 16/548,933Attorney Docket No.: 00212-0073-00000identifying a second stop in the travel route information corresponding to a location of the second fuel refill determined by the global positioning system by the at least one processor.
However, as Woo discloses a server 200 configured to recommend gas station to a user and to receive fuel payment and position information where the vehicle is refueled (see par. 72, 76, 62, 83, 89, Figure 3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to understand that the server 200 is capable to receive multiple fuel payment and gas station position information where the vehicle had stopped for refueling across a given time period or trajectory; for instance, first, second and third gas station locations / stops for refueling with their corresponding payment information – this process would be considered as repetition steps and gathering information for a same type of transaction(s) / process(es). Doing so would enhance an apparatus and method for provide optimum gas station recommendation associated with user payment information and guide the user to the optimum gas station across a route to a destination. 
determining, by the at least one processor, a distance travelled by the vehicle between the first stop and the second stop based on the travel route information (e.g., the server 200 receives a vehicle moving distance from a terminal 100 calculated via a GPS; wherein the moving distance can include a distance travel between first / previous and second / current gas station locations / stops where the vehicle refueled / refueling) (see par. 97, 74, 43, 96, and Figures 1-3); 


determining, by the at least one processor, a cost of fuel per unit volume of fuel at the location of the fuel fill station of the second fuel refill for the vehicle (e.g., the server 200 determines the price per liter for the gas station where the vehicle is refueled; for instance, second fuel refill) (e.g., par. 76, 62, 73).
Woo discloses the server 200 / terminal 100 configured to determine an amount of consumed fuel by the vehicle and the fuel efficiency of the vehicle (e.g., distance traveled per unit of fuel consumed - MPG) (see par. 97, 75, 71, 79, 88, 94).
However, Woo’s invention fail to specifically disclose an apparatus and method for (i) determining, by the at least one processor, an amount of fuel used by the vehicle based on the transaction amount for the second fuel refill for the vehicle and the determined cost of fuel per unit volume of fuel at the location of the second fuel refill for the vehicle and (ii) determining, by the at least one processor, fuel economy of the vehicle based on the distance travelled by the vehicle between the first stop and second stop determined by the global positioning system receiver and also based on the determined amount of fuel used by the vehicle.

However, Miljkovic et al. teaches data relating to fuel prices for different gas stations when a vehicle is stopped for fueling, fuel cost for a traveled trip from the fueling event, distance traveled and specific fuel location, wherein these data are inputted/obtained by the computer system (see col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18 and Figures 1-3.   Furthermore, Miljkovic et al. teach that display 301 provides MPG for respective trips based on the available inputted/obtained information (see Figure 3, col. 5 lines 36-42, col. 6, lines 31-48).  Miljkovic et al. teach that MPG can be calculated and displayed based on fuel price, refueling cost for each trip and distance of travel.
Given the teaching of Miljkovic et al. and the disclosure of Wo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the fuel efficiency / MPG calculation of Woo’ invention to include fuel price per gallon, total refueling cost and distance of travel as variables for calculating MPG as taught by Miljkovic et al.  Such modification would have been obvious to ordinary skill in the art because it provides additional means for calculating MPG using fuel prices.  The implementation of this modification would have been obvious for one of ordinary skill in the art because it involves simple well-known mathematical concept of figuring out MPG based on refueling cost, fuel price per gallon and distance of travel.
 
Furthermore, Woo’s invention, as modified by Miljkovic et al., does not specifically disclose an apparatus and method for transmitting, by the at least one processor, the determined fuel economy of the vehicle to a second user device through the network for causing the second user device to display the determined fuel economy of the vehicle on a display of the second user device.
However, Hofmann et al. teach a display device 144 configured to display data reports 140 received from a remote server 128, wherein the data report comprising vehicle fuel usage information over a predetermined route – fuel efficiency - (e.g., miles per gallon) and to allow an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior (see par. 30, 40, 43, 45, 14, 21, 24, 26, 28, 34, 35; Figures 1-4 ).
Given the teaching of Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Woo’s invention to incorporate, within the service server,  a mechanism / process for sending vehicle data reports to a display device for displaying vehicle fuel usage information over a predetermined route – fuel efficiency -  (e.g., miles per gallon) and to allow an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for determining fuel efficiency (MPG) of a vehicle based on refueling cost, fuel price per gallon and distance of travel and calculating and managing more exactly the amount of remaining fuel on the vehicle and allowing an operator of a display device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.

Regarding claims 6-8, 9-10, 16-18 and 19, Woo, further in view of Hofmann et al., discloses an apparatus and method for receiving vehicle type and model information related to vehicle fuel efficiency (see Woo’s par. 71) and for retrieving a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 4 depicts a vehicle path within a geographic location / area and vehicle type information (e.g., Van 263) (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
Given the teaching of Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Woo’s invention to incorporate, within the service server, a mechanism / process for sending vehicles data reports to a display device for displaying (i) vehicles fuel usage information over a predetermined route (e.g., miles per gallon) and (ii) vehicle type info and geographic location / area and for allowing an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, displaying vehicles fuel usage information over a predetermined route (e.g., miles per gallon) and geographic location / area and allowing an operator of a display device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.  

Regarding claims 21, 23, 25, and 27, Woo, in view of Miljkovic and further in view of Hofmann et al., discloses an apparatus and method for (i) calculating fuel efficiency (MPG) based on fuel price, refueling cost for each trip and distance travel (see Miljkovic et al.’s col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18, col. 5 lines 36-42, col. 6, lines 31-48 and Figures 1-3) and (ii) retrieving a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 2 depicts the fuel efficiency (MPG) for a set of vehicles, wherein Van 228 (e.g., second vehicle ) is a similar type of vehicle as the other vehicles in the set (e.g., vehicles: Vans) (e.g., claims 23 and 27) (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
Given the teaching of Miljkovic et al  and Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Woo’s invention to incorporate, within the service server, a mechanism / process for calculating and displaying fuel efficiency (MPG) of a set of vehicles based on fuel price, refueling cost for each trip and distance travel and for allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, calculating and displaying fuel efficiency (MPG) of a set of vehicles based on fuel price, refueling cost for each trip and distance travel and allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.

Regarding claims 22 and 26, Woo’ invention, as modified by Miljkovic et al, fails to disclose the claim limitation.
However, Hofmann et al. teach a visualization of a set of vehicles fuel efficiency (MPG), wherein Figure 2 depicts a range fuel efficiency for a set of vehicles (Vans) – for instance, a range of  6.0 to 9.6 MPG ( see par. 1, 2, 30, 40, 43, 45; Figures 1-4 ).
Given the teaching of Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Woo’s invention to incorporate, within the service server, a mechanism / process for calculating and displaying a range fuel efficiency for a set of vehicles (Vans) and allowing an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, calculating and displaying a range fuel efficiency for a set of similar vehicles and allowing an operator of a display device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.

Regarding claims 24 and 28, Woo, in view of Miljkovic and further in view of Hofmann et al., discloses an apparatus and method for (i) calculating fuel efficiency (MPG) based on fuel price, refueling cost for each trip and distance travel (see Miljkovic et al.’s col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18, col. 5 lines 36-42, col. 6, lines 31-48 and Figures 1-3) and (ii) retrieving a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 2 and 4 depicts the fuel efficiency (MPG) for a set of vehicles within a geographic location / area and vehicle type (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
However, the combines prior arts do not teach the step (I) for: determining fuel economy of a second plurality of vehicles in a second geographic location based on the determined fuel economy of the first plurality of -10-Application No.: 16/548,933 Attorney Docket No.: 00212-0073-00000vehicles in the first geographic location, wherein the second geographic location is different than the first geographic location. Applicant admitted on the record that above step (I) is an obvious variant of determining the fuel economy of each of a first plurality of vehicle. 
Hence, it would have been obvious for one of ordinary skill in the art to have modify the current system to include step (I) as another well-known means for determining fuel economy of a first plurality of vehicles because step (I) is just another means to repeat similar fuel economy calculation of the first plurality of vehicles but for the second plurality of vehicles and make a fuel economy comparison / estimation between the second and first  plurality of vehicles and their geographic location. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (Pub No.: US 2016/0275632 A1) in view of Miljkovic et al. (Patent No.: US 9,423,269 B2) and further in view of Hofmann et al. (Pub No.: US 2019/0120676 A1) and furthermore in view of So et al. (KR 10-2015-0118263 – machine translation).

Regarding claim 20, the computer-implanted method for determining fuel economy of each respective first plurality of vehicles based on (i) received travel route information and vehicle type information, (ii) received first and second fuel payment information for a first and second fuel refills, (iii) identified first and second stops in the travel route information corresponding to location of the first and second fuel refills determined by GPS receiver, (iv) determined distance travel between first and second stops, (v) determined cost of fuel per unit volume, (vi) determined amount of fuel used for each of the plurality of first vehicles are rejected for similar reason(s) as rejected claims 1, 6, 8-10, 21, 23 – see above claims rejections. These sequence of steps for determining the fuel economy of each vehicles are considered respective processes and it would have been obvious to one of ordinary skill in the art to conclude that the server 200 can be configured or be capable to determine the fuel economy of each vehicle in a plurality vehicles based on received and identified information.  Doing so would enhance an apparatus and method for provide optimum gas station recommendation associated with user payment information and guide the user of each vehicle to the optimum gas station across a route to a destination. 
 However, Woo’s invention, as further modified by Hofmann et al., fail to specifically disclose a process for extrapolating the determined fuel economy of the plurality of first vehicles and determining fuel economy of the particular vehicle based on the extrapolated fuel economy of the plurality of first vehicle. 
However, So et al. teach an apparatus and method for estimating fuel efficiency of a vehicle (e.g., limitation: particular vehicle) based on estimated fuel efficiency for a plurality of vehicle in a road section (e.g., extrapolating steps) and displaying the estimated fuel efficiency on a digital map (see page 3, last paragraph and page 6, second and third paragraphs). 
Given the teaching of So et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Woo’s invention to incorporate, within the service server, a mechanism / process for estimating fuel efficiency of a vehicle based on estimated fuel efficiency for a plurality of vehicles in a road section and displaying the estimated fuel efficiency on a digital map   
Doing so would enhance an apparatus and method for determining fuel efficiency (MPG) of a vehicle based at least on estimated fuel efficiency for a plurality of vehicle, refueling cost, fuel price per gallon, and distance of travel in a road section and calculating and managing more exactly the amount of remaining fuel on the vehicle and allowing an operator of a display device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.

Furthermore, Woo, in view of Miljkovic and further in view of Hofmann et al., discloses an apparatus and method for (i) receiving vehicle type and model information related to vehicle fuel efficiency (see Woo’s par. 71), (ii) calculating fuel efficiency (MPG) based on fuel price, refueling cost for each trip and distance travel (see Miljkovic et al.’s col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18, col. 5 lines 36-42, col. 6, lines 31-48 and Figures 1-3) and (iii) retrieving and display (e.g., limitation: second user device) a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 2 depicts the fuel efficiency (MPG) of Van 228 (e.g., limitation: second vehicle ) and a set of other vehicles; wherein the Van 228 is a similar type of vehicle as the other vehicles in the set (e.g., vehicles: Vans) (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
Given the teaching of Miljkovic et al  and Hofmann et al in combination with So et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to furthermore modify Woo’s invention to incorporate, with the service server, a mechanism / process for calculating and displaying fuel efficiency (MPG) of a particular vehicle based on determined fuel economy for plurality of similar type vehicles and allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, calculating and displaying fuel efficiency (MPG) of a particular vehicle based on determined fuel economy for plurality of similar type vehicles and allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
 
Response to Argument

Applicant’s arguments filed on July 12, 2021, with respect to the rejections of claims as cited on the Office Action mailed on April 12, 2021, have been fully considered but are not persuasive. 

Regarding applicant’s argument(s) with respect to the amendment of the claims and their rejection under 35 U.S.C. 101 (see page 14, first paragraph and page 15 first paragraph), the examiner respectfully disagreed with applicant statement. Applicant had failed to provide evidence that the additional element / step or a combination of elements / steps in the claim integrate the abstract idea into a practical application and present a conclusory statement indicating that the bolded claim limitations describes an improvement to the functioning of technology. Applicant may consider that the additional element(s) / step(s) do not impose any meaningful limitation on practicing the abstract idea; they are considered as mere instructions to apply an exception using a generic computer component and provide non inventive concept. Furthermore, applicant may also consider that the specification fails to provide a particular algorithm / formula or process for determining fuel economy of a vehicle(s) and / or implementing a global positioning system or at least one processor in such a way to provide an improvement to the functioning of technology / computer. Applicant is kindly invited to review the above new ground of rejection.   

Regarding other applicant’s arguments with respect to the amendment of the claims, applicant is kindly invited to review the above new ground of rejection.  
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664